Citation Nr: 0608364	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-38 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chronic residuals of 
hepatitis A.

2. Entitlement to service connection for coronary artery 
occlusive disease, secondary to chronic residuals of 
hepatitis A.


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel







INTRODUCTION

The veteran had honorable active service in the United States 
Navy from March 1942 to March 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding 
that the veteran currently has chronic residuals of hepatitis 
A related to service.

2. The preponderance of the evidence is against a finding 
that the veteran's coronary artery occlusive disease had its 
onset in service, within the first post service year or that 
it is etiologically related to chronic residuals of hepatitis 
A.


CONCLUSIONS OF LAW

1. Chronic residuals of hepatitis A were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303. 

2. Coronary artery occlusive disease was not incurred or 
aggravated in service, nor may it be presumed to have been 
incurred during service, and it was not proximately due to, 
or the result of, a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
II and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated March 2003 and August 2003, the RO notified 
the veteran of the VCAA and that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
his appeal but that he had to provide enough information so 
that VA could request the relevant records.  VA also 
discussed the attempts already made to obtain relevant 
evidence with regard to this appeal.  Further, VA notified 
the veteran of his opportunity to submit additional evidence 
to support his appeal, as he was requested to provide any 
additional pertinent evidence or information he had 
pertaining to his claim.  The RO obtained the veteran's 
service medical records and contacted private doctors the 
veteran identified as having relevant records to be 
considered in his claim.  The veteran submitted materials for 
consideration by the RO in deciding his claim. 

In addition, the RO issued a detailed statement of the case 
(SOC) in August 2004 in which the veteran and his 
representative were advised of all the pertinent laws and 
regulations regarding his claim.  The SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to the benefits sought, and contained the 
pertinent language from the duty-to-assist regulation 
codified at 38 C.F.R. § 3.159.  See Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  Thus, to the extent that the 
letters notifying the veteran of the VCAA may not have 
technically informed him of each element of the VCAA, the 
veteran was nonetheless properly notified of all the 
provisions of the VCAA.  The Board finds that the 
notifications received by the veteran adequately complied 
with the VCAA and subsequent interpretive authority.  

The Board also notes that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. at 119-120.  The Board finds in this case that the 
veteran has not been prejudiced by the timing of the notice.  
The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), regarding VA's duty to notify.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  It appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  There is no contention that 
additional relevant records have not been obtained.  The 
veteran has not indicated that he has any additional evidence 
to submit.

Accordingly, the Board finds that VA has satisfied its duty, 
under both the former law, the VCAA and substantive 
interpretive authority, to assist the veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertaining to his claim, and the veteran has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for further 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203, 
207 (1999) (en banc), vacated on other grounds sub nom., 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103; 38 C.F.R. § 3.159(b); Pelegrini II, 18 Vet. 
App. at 121-122.  Any further attempts to assist the veteran 
in developing his claims at this stage of the proceeding 
would result in needless delay, and are thus unwarranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A disability which is proximately due to or the 
result of a service-connected disease shall also be service 
connected.  38 C.F.R. § 3.310(a) (2005).  Service connection 
will be presumed for certain chronic diseases, including 
arteriosclerosis, if manifest to a compensable degree within 
one year after discharge from service.  See 38 U.S.C.A. § 
1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2005).  If a condition noted during service is not shown to 
be chronic then generally a showing of continuity or 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

In the present case, the veteran's contention that he 
contracted hepatitis A in service is not supported by the 
medical evidence of record.  While service medical records 
show that the veteran was diagnosed with catarrhal jaundice 
in August 1944, the ailment was noted as being acute and he 
returned to active duty soon thereafter with no further 
notations of the ailment in his service medical records.  
Even assuming, without conceding, that what was thought to be 
catarrhal jaundice in August 1944 was instead hepatitis A, 
there is no medical evidence of record indicating that the 
veteran had hepatitis A after August 1944.  Although a 
January 2000 private medical record references a history of 
hepatitis A, the notation is based on the veteran's oral 
history of illness, not on an examination of the veteran.  
The Court has held that bare transcription of lay history 
unenhanced by any additional medical comment by the examiner, 
is not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Absent evidence of a current disease or 
chronic residuals of an in-service occurrence of a disease, 
service connection is not warranted.  38 C.F.R. § 3.303.  
Consequently, because service connection is not warranted for 
chronic residuals of hepatitis A, the veteran's s claim of 
secondary service connection for coronary artery occlusive 
disease proximately due to hepatitis A also fails.  38 C.F.R. 
§ 3.310(a).  

Finally, the veteran does not claim and the record does not 
show that coronary artery disease had its onset in service or 
within the first post service year.  Although the veteran 
contends that liver problems resulting from in-service 
hepatitis A lowered his high-density-lipoprotein (HDL) 
levels, which, in turn, caused heart disease, his separation 
examination report dated April 1946 identifies no liver or 
cardiovascular problems and chest x-rays at discharge were 
normal.  Furthermore, there is no evidence of record showing 
that the veteran had liver problems after discharge from 
service and a May 2002 radiology report states that the 
veteran's liver appeared normal.  The initial diagnosis of 
heart disease of record is dated in 1998, approximately 52 
years after his separation from service.

In reaching its decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the current 
appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for chronic residuals of hepatitis A is 
denied.

Service connection for coronary artery occlusive disease is 
denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


